           Case 1:20-cr-00392-VSB Document 9
                                           8 Filed 08/16/20
                                                   08/11/20 Page 1 of 1




                                                                       August 11, 2020

VIA ECF
Hon. Vernon S. Broderick
United States District Court Judge
Southern District of New York
New York, New York 10007

Re: United States v. Gerard Vickers, 20-Cr-392 (VSB)

Dear Judge Broderick:

      Due to a scheduling conflict, the defense requests an adjournment of the
arraignment proceeding to the week of August 24, 2020. The defense consents to the
exclusion of time.

                                                                       Sincerely,



                                                                       Marisa K. Cabrera, Esq.
                                                                       Attorney for Gerard Vickers
                                                                       (917)-890-7612

CC: AUSA Danielle Sassoon (via ECF)
    AUSA Christopher Clore(via ECF)




                   8/16/2020
 The arraignment is adjourned to August 24, 2020 at 9:00 a.m. The adjournment is necessary to permit counsel sufficient time
 to review the indictment with the defendant. The Court finds that the ends of justice served by granting a continuance
 outweigh the best interests of the public and the defendant in a speedy trial. Accordingly, it is further ordered that the time
 between August 16, 2020 and August 24, 2020 is hereby excluded under the Speedy Trial Act, 18 U.S.C. 3161 (h)(7)(A), in
 the interest of justice.
